Title: Thomas Jefferson to William P. Gardner, 19 February 1813
From: Jefferson, Thomas
To: Gardner, William P.


          Sir Monticello Feb. 19. 13.
           Your favor of the 13th has been duly recieved, together with the papers it covered, & particularly mr Barralet’s sketch of the ornaments proposed to accompany the publication of the Declaration of independance contemplated by mr Murray and yourself. I am too little versed in the art of Design to be able to offer any suggestions to the artist. as far as I am a judge, the composition appears to be judicious and well imagined. were I to hazard a suggestion it should be that mr Hancock, as President of Congress should occupy the middle & principal place. no man better merited, than mr John Adams to hold a most conspicuous place in the design. he was the pillar of it’s support on the floor of Congress, it’s ablest advocate and defender against the multifarious assaults it encountered. for many excellent persons opposed it on doubts whether we were provided sufficiently with the means of supporting it, whether the minds of our constituents were yet prepared to recieve it Etc. who, after it was decided, united zealously in the measures it called for.I must ask permission to become a subscriber for a copy when published, which if rolled on a wooden roller & sent by mail, will come safely.  Accept the assurances of my respect & best wishes.
          
            Th:
            Jefferson
         